Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
The following is a Final Office action to Application Serial Number 16/774,223, filed on January 28, 2020.  In response to Examiner’s Office Action of August 22, 2022, Applicant, on October 27, 2022, amended claims 1 and 11.  Claims 1, 3-11 and 13-20 are pending in this application and have been rejected below.  
Response to Amendment
Applicant’s amendments are acknowledged.
The 35 U.S.C. § 103 rejections are hereby amended pursuant to applicants amendments. Updated 35 U.S.C. § 103 rejections have been applied to amended claims. Please refer to the § 103 rejection for further explanation and rationale.  

Response to Arguments
Applicant’s arguments filed October 27, 2022 have been fully considered.  Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed October 27, 2022.
On Pg. 10-11 of the Remarks regarding 35 U.S.C. § 103 rejection, Applicant states Cohen fails to disclose (1)"receiving, at the computerized task- tracking system, an indication that a first user intends to complete the first task" and (2) "identifying, by the computerized task-tracking system, that the second task generated similarity score indicates the second task can be performed by the first user at a same as the first task," and (3) “notifying the first user that the second task can be performed by the first user at a same time as the first task based on the similarity score," and wherein the second similarity score is used to indicate the fourth task can be performed by the user at a same time as the third task based on the second similarity score.".  In response,  Examiner disagrees.  Cohen discloses (1) “receiving, at the computerized task- tracking system, an indication that a first user intends to complete the first task” by providing a specified state of the task in Col 40 Ln 10-28-“ a specified state of a task (... to the first task performer to whom a requested task is assigned, etc.) See Col 4 Ln26-41 regarding the “assigned” state of a task which discloses intent to complete. 
Regarding (2)  & (3)  new ground(s) of rejection is made necessitated by amendment see MPEP 706.07a where Arcolano is now applied for Claims 1 and 11.  Regarding the 35 U.S.C. § 103 rejection, Applicant’s arguments with respect to claims has been considered but are moot in view of the new grounds of rejection.  
On Pg. 11 of the Remarks regarding 35 U.S.C. § 103 rejection, Applicant states Cohen nor Bar-on disclose "wherein the second similarity score is used to indicate the fourth task can be performed by the user at a same time as the third task based on the second similarity score".  In response, new ground(s) of rejection is made necessitated by amendment see MPEP 706.07a where Arcolano is now applied for Claims 1 and 11.  Regarding the 35 U.S.C. § 103 rejection, Applicant’s arguments with respect to claims has been considered but are moot in view of the new grounds of rejection
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 states ...identifying, by the computerized task-tracking system, that the second task generated similarity score  indicates the second task can be performed by the first user at a same “_____”as the first task.  The word “time” is omitted from the claim.  Appropriate correction is required. parallel

Reasons for Eligibility under 35 USC 101
The reasons for withdrawal of the rejection of claims 1, 3 -11, and 13 - 20 under 35 U.S.C. 101  can be found below:
 Based on current claim language and USPTO Guidance, as a whole, the claim limitations that are indicative of integration into a practical application
when recited in a claim with a judicial exception include: at 2A, Prong 2 – improving
computing technology; solution rooted in computing technology - based on updating the trained machine learning model based upon the received input; notifying the first user that the second task is similar to the first task, and that the second task can be performed at a same time as the first task based on the similarity score; and generating a second similarity score indicating a second similarity of a third task to a forth task by applying the updated trained machine learning model to the third task and the fourth task, wherein the third and fourth tasks are to be completed by a user and describes a third and fourth change to a computer system, respectively, wherein the second similarity score is used to indicate the fourth task can be performed at a same time as the third task based on the second similarity score. Thus, the 35 U.S.C. § 101 rejection has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 and 10-11, 13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-on et al., US Publication No. 20200210934 A1 [hereinafter Bar-on], in view of Arcolano et al., US Publication No. 20200074369 A1 [hereinafter Arcolano] and in further view of Cohen et al., US Patent No. 8170897 B1 [hereinafter Cohen]. 
Regarding Claim 1, 
Bar-on teaches
A method of identifying a task to be completed in a task-tracking system, the method comprising: receiving, from a computerized task tracking system, a first task to be completed by a user, the first task describing a first change to be made within a project management computer system and having a first priority; (Bar-on - [issue tracking system = computerized task tracking system] & software operating system= project management computer system- see Par. 6]; Par. 10“ Some example embodiments are directed to an issue tracking system for tracking completion of software development tasks over time. The issue tracking system may include a host service comprising a processor that is configured to: receive a first issue request for a first project tracked by the issue tracking system, the first issue request received from a client application in communication with the issue tracking system over a network; “; Par. 30-“An issue tracking system, as described herein, may be used to refer to a project management tool that may be specially configured for tracking issues and tasks that are associated with a software development project. As described herein, an issue tracking system may be used to refer to a project management tool that can be implemented in whole or in part as software executed by a virtual or physical server or other computing appliance that provides a team of individuals with a means for documenting, tracking, and monitoring completion of work as discrete tasks related to completion, development, or maintenance of a defined project or goal.; Par. 71-“Example content of an issue (e.g., issue request and/or issue record) that can be compared in the course of determining whether two issues are similar can include, but may not be limited to: issue description; issue summary; project name; issue type; a name or identity of a user who reported the issue; a name or identity of a user assigned to the issue; a priority of the issue; one or more labels, tags, or categories of the issue; one or more linked issues; one or more epic links; one or more user story links; and the like.”; Par. 105-“Example actions, as noted with respect to other embodiments described herein can include, but may not be limited to: submitting one or more supplemental or additional issues; considering modification of one or more issues; considering renaming one or more issues; and so on.”);
receiving, from the computerized task tracking system, a second task to be completed by a user, the second task describing a second change to be made within the project management computer system and having a second priority; (Bar-on - [issue tracking system = computerized task tracking system] & software operating system= project management computer system- see Par. 6]; Par. 5-“The host service may also generate a first issue record in response to receiving the first issue request and associate the first issue record with a first issue cluster based on a first similarity between first content of the first issue request and content of one or more issue records associated with the first issue cluster. The host service may also determine a similarity score between the first issue record and one or more second issue records that are associated with a second issue cluster that is distinct from the first issue cluster. A seed issue record may be identified or selected from the one or more second issue records based on a determination that the similarity score of the seed issue record satisfies a similarity threshold. In some embodiments, the host service may transmit a suggested issue request to the client application.”; Par. 71-“ a priority of the issue; one or more labels, tags, or categories of the issue; one or more linked issues; one or more epic links; one or more user story links; and the like.”; Par. 105-“Example actions, as noted with respect to other embodiments described herein can include, but may not be limited to: submitting one or more supplemental or additional issues; considering modification of one or more issues; considering renaming one or more issues; and so on.”) 
receiving, from the first user, input regarding whether the second task was correctly identified as being similar to the first task  (Bar-on Par. 72-“ In one example, the issue tracking system 100 can be configured to perform a semantic similarity comparison of description content of two separate issues (e.g., two issue requests and/or issue records) to estimate a likelihood that those issues are related. More specifically, a semantic similarity comparison can generate a score or value from two or more input corpuses (e.g., description content of two or more separate issues) that corresponds to a statistical confidence that the two or more input corpuses describe, or relate to, the same concept or content. Thereafter, the score or value can be compared to a threshold (which may be fixed or may vary from embodiment to embodiment or from comparison to comparison) to determine whether the compared issues should be considered similar by the issue tracking system 100.”; Par. 82-“ In other cases, the issue tracking system 100 initiates an operation to detect a pattern in issue reporting each time a new issue is reported with a particular tag, categorization, title, or other specified content. In still other examples, the issue tracking system 100 initiates an operation to detect a pattern in issue reporting in response to direct input from a user.”; Fig. 6 & Par. 150[approval equates to correct identification of similar task]-“ Next, optionally, at operation 608, approval can be received from a user of the issue tracking system to add the supplemental issue requests suggested at operation 606. Finally, at operation 610, the approved issues can be added to the issue tracking system.”);
updating the trained machine learning model based upon the received input; (Bar-on Par. 67-“For simplicity of description, these operations are described herein as operations to detect a pattern in, or apply machine learning to, issues previously reported to the issue tracking system 100 in a particular project and/or having a particular categorization or grouping. The system can leverage any detected patterns in issue reporting in particular projects or having particular categorizations to, among other actions, suggest and/or autonomously duplicate (with or without modification) issues in other projects or for the benefit of other users of the same or a different issue reporting system. “; Par. 70-“In these example embodiments, the issue tracking system 100 can be configured to leverage any suitable similarity or classification algorithm, probabilistic model, machine learning technique (whether trained or untrained), or artificial intelligence method, or any suitable combination thereof, to compare issues to one another to determine similarities therebetween. Examples include, but are not limited to: determining cosine distance or similarity of content of two or more issues; determining Jaccard similarity of content of two or more issues; determining Euclidean or Manhattan distance between content of two or more issues; determining semantic similarity of text content of two or more issues; and the like.”) ;
and generating a second similarity score indicating a second similarity of a third task to a forth task by applying the updated trained machine learning model to the third task and the fourth task, wherein the third and fourth tasks are to be completed by a user and describes a third and fourth change to the project management computer system, respectively, wherein the second similarity score is used to indicate the fourth task...(Bar-on -Par.11- 12-“ In some embodiments, the processor is further configured to associate the first issue request with a first cluster based on the content of the first issue request. The second issue record may be associated with a second cluster. The first cluster includes a first set of issue records, and the second cluster includes a second set of issue records that is separate and distinct from the first set of issue records. In some embodiments, the processor is further configured to receive an acceptance of the suggested issue request from the client application. In response to receiving the acceptance, the processor may be configured to modify the similarity threshold. ; In some implementations... the host service is further configured to determine a second similarity score between the first cluster and the second cluster. [ first cluster- includes third task and second cluster includes fourth task]; Par. 67-“ It may be appreciated, however, that the foregoing examples are not exhaustive and that any suitable means of determining a pattern or other logical or causal link between two or more issues can be used. For simplicity of description, these operations are described herein as operations to detect a pattern in, or apply machine learning to, issues previously reported to the issue tracking system 100 in a particular project and/or having a particular categorization or grouping. The system can leverage any detected patterns in issue reporting in particular projects or having particular categorizations to, among other actions, suggest and/or autonomously duplicate (with or without modification) issues in other projects or for the benefit of other users of the same or a different issue reporting system.”) ;
Bar-on discloses performing one or more tasks based on similarity score.  Bar-on fails to disclose performing tasks concurrently and workflow features in a task management system .  These concurrent features are disclosed Arcolano:
generating a similarity score indicating a similarity that the second task can be performed by a user at a same time as the first task by applying a trained machine learning model to the first task and the second task (Arcolano Par. 6-“ It is further realized that existing tracking information can be used to develop an approximate model that reflects work performed as a timeline or time period for each event or task that can be associated with respective engineers. Various embodiments execute the learning algorithms to correlate existing or available task based information to generate allocations of work or time for respective members of a workforce.”; Par. 14-“According to one embodiment, the correlation component is further configured to automatically build dependencies between elements of the operational information and overlapping or adjacent time periods. According to one embodiment, the correlation component is further configured to assign a plurality of time periods to groupings of operational information based at least in part on the dependencies between the elements of operational information. “; Par. 34-“Various aspects and embodiments are directed to a system and or user interface for mapping existing information on currently tracked work items (a wholly incomplete data set) to a set of container data objects (e.g., a card), where the system is configured to further generate inference information to establish a usable set of data. In various embodiments, tasks or operations performed by users can be translated into resource allocations (e.g., time slices) that together provide an aggregate interpretation of how various developers and engineers spend their time. In various examples, these allocations are made possible based on intelligent algorithms or learning algorithms that enable mapping of existing data sources, generation of inference information and construction of an approximate but useable data set. In various embodiments, these operations can be executed transparently without buy in or participation by the operators associated with execution of respective tasks. “;Par. 110-112-“Example Link Scoring According to one embodiment, a link score is a measure of confidence that a relationship between two entities (such as a task and a code commit) is valid (e.g. the link is not due to user error) Like entity scores, various system embodiments are configured to generate link scores based on a selection of factors, which can vary by data type. For example, the system is configure to use any one or more or any combination of the link scoring factors (Table 3).”; Par. 177-“In various implementations, the system is further configured to modify time period allocations based on identification of overlap with other tasks. In one example, a second task has overlapping time with the first task. The system is configured to reconcile time spent based on allocating a developer's time between the task.;
...identifying, by the computerized task-tracking system, that the second task generated similarity score  indicates the second task can be performed by the first user at a same as the first task (Arcolano Par. 6-“It is further realized that existing tracking information can be used to develop an approximate model that reflects work performed as a timeline or time period for each event or task that can be associated with respective engineers. Various embodiments execute the learning algorithms to correlate existing or available task based information to generate allocations of work or time for respective members of a workforce.”;  Par. 14-“According to one embodiment, the correlation component is further configured to automatically build dependencies between elements of the operational information and overlapping or adjacent time periods [overlapping time periods equates to same time]. According to one embodiment, the correlation component is further configured to assign a plurality of time periods to groupings of operational information based at least in part on the dependencies between the elements of operational information. “; Par. 54-concurrent tasks; Par. 64- In various embodiments the system and/or the correlation component 104 is configured to assign a plurality of time portions to a plurality of tasks associated with respective users (for example, engineers and or those supporting software engineering production (design, product folks, etc.) where the users represent the workforce allowing the system to model the costs for production, development, etc. for any organization). “;Par. 110-112-“Example Link Scoring According to one embodiment, a link score is a measure of confidence that a relationship between two entities (such as a task and a code commit) is valid (e.g. the link is not due to user error) Like entity scores, various system embodiments are configured to generate link scores based on a selection of factors, which can vary by data type. For example, the system is configure to use any one or more or any combination of the link scoring factors (Table 3).”; Par. 177-“In various implementations, the system is further configured to modify time period allocations based on identification of overlap with other tasks. 
notifying the first user that the second task can be performed by the first user at a same time as the first task based on the similarity score  (Arcolano Fig. 18 display concurrent task of the first user; Par. 54-“According to one embodiment, the work allocation data model structures are designed to express work done by individuals over time in ways that not only allow the system to identify which work was done by whom on which day, but also to prioritize and filter in situations where the external systems report many concurrent tasks for one individual on a particular day. For example—in the depiction of task assignment from an external system shown in FIG. 18, an individual had nine assigned, active cards (A-H) over the course of 15 days. Various embodiments of the system consider not only the concurrency of these tasks” Par 50-53; Par. 110-111- linking score equates to similarity score)
... fourth task can be performed by the user at a same time as the third task based on the second similarity score (Arcolano Fig. 18 display concurrent task of the first user; Par. 54-“According to one embodiment, the work allocation data model structures are designed to express work done by individuals over time in ways that not only allow the system to identify which work was done by whom on which day, but also to prioritize and filter in situations where the external systems report many concurrent tasks for one individual on a particular day. For example—in the depiction of task assignment from an external system shown in FIG. 18, an individual had nine assigned, active cards (A-H) over the course of 15 days. Various embodiments of the system consider not only the concurrency of these tasks” Par 50-53; Par. 110-111- linking score equates to similarity score)
Bar-on  and Arcolano are directed to task management. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the task analysis of Bar-on and improve upon task workflow, as taught by Arcolano, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Bar-on with the motivation of optimizing automated modelling of resource allocation . (Arcolano Abstract).

Bar-on in view of Arcolano disclose performing one or more tasks based on similarity score and Cohen improves upon the task analysis with the following features disclosed by Cohen:
receiving, at the computerized task-tracking system,  an indication that a first user intends to complete the first task; (Cohen – Col 40 Ln 10-28-“ As previously noted, in at least some embodiments the task requests may also each specify one or more fees to be paid by the task requester to one or more task performers for successful performance of a task. In such embodiments, the fee can be specified to be paid under any of a variety of circumstances, including in a manner related to a specified state of a task (e.g., to the first task performer whose performance results are explicitly accepted by the task requester, to the first task performer whose performance results are automatically accepted by the electronic marketplace, to the first task performer who supplies performance results to the electronic marketplace, to the first task performer to whom a requested task is assigned, etc.). In other situations, multiple task performers may receive payment for performance of a task, such as the first X task performers that provide results (where X is a specified number by the task requester), multiple task performers whose results are in agreement and form a specified level (e.g., a majority) of performance results from X task performers, etc.”; Col 4 Ln26-41) 
in response to receiving the indication that the first user intends to complete the first task, identifying, by the computerized task-tracking system, one or more tasks in the task-tracking system that has a similarity...( Cohen Col 44 Ln32-46 –“ In addition, while tasks may in some embodiments have associated categories and/or keywords that are supplied by task requesters, in other embodiments the electronic marketplace system automatically categorizes tasks and/or generates keywords for tasks based on analysis of information about the tasks, such as by analyzing similarities in attributes using data mining and other related analyses techniques. In a similar manner, in some embodiments the electronic marketplace may organize related task performers and/or related task requesters into groups based on similarities in qualifications and other attributes. Such organization and categorization of tasks, task performers and/or task requesters assists users of the electronic marketplace in identifying tasks and other parties of interest, such as other parties with whom to work or with whom to avoid working.”)
notifying the first user... (Cohen Col14Ln51-66 &Col15- “The illustrated embodiment also includes a Notification Manager module 139 that provides notifications to users as appropriate, such as to notify task performers when new tasks that meet specified criteria become available, to notify task requesters when results of performance of their previously submitted tasks are available, etc. The notifications can be performed in various ways Col 32 Ln 32-49- In addition, in some embodiments each task may be a stand-alone activity that is unrelated to other tasks, while in other embodiments some tasks may each be a small part of a larger collective, such as to allow a large number of unrelated human task performers to perform a time-consuming collective task in parallel in a very short time (e.g., without the individual task performers even being aware that the individual tasks are part of a larger collective task), such as in a manner analogous to grid computing. When individuals tasks are part of a larger collective task, a single task requester may in some situations collect and aggregate or analyze the individual results, while in other situations some or all of the aggregation or analysis activities may instead be one or more other tasks made available through the electronic marketplace.”; Col 44 Ln32-46)
Bar-on and Arcolano are directed to similarity analysis to enhance task workflow. Cohen improves upon the task workflow. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the similarity analysis of Bar-on in view of Arcolano and improve upon task feedback and validation, as taught by Cohen, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Bar-on in view of Arcolano with the motivation of improving the performance of the automated results validation . (Cohen Col 32 Ln 1-10).


Regarding Claim 3 and Claim 13, Bar-on in view of Arcolano in further view of Cohen teach, The method of claim 1,… and The non-transitory computer readable medium of claim 11 having instructions causing the at least one processor to perform the steps, further comprising:…
updating a similarity score generation model in the computerized task-tracking system based upon the rating. (Bar-on - Par. 71-“ Example content of an issue (e.g., issue request and/or issue record) that can be compared in the course of determining whether two issues are similar can include, but may not be limited to: issue description; issue summary; project name; issue type; a name or identity of a user who reported the issue; a name or identity of a user assigned to the issue; a priority of the issue; one or more labels, tags, or categories of the issue; one or more linked issues; one or more epic links; one or more user story links; and the like.”; Par. 95-“ It may be appreciated the foregoing examples are not exhaustive; any number of suitable patterns may be extracted or inferred from the set of issues received from the issue tracking server 106. Additionally, it may be appreciated that the duplicable issue detection server 110 can utilize any number of suitable techniques to identify signals of such patterns. Examples include, but may not be limited to, techniques including or leveraging: classification algorithms; supervised learning algorithms; probabilistic classification algorithms; Bayesian analysis algorithms; support vector machines; neural networks; deep-learning algorithms; decision trees; natural language processing algorithms; hierarchies of experts; Kalman filters; entropy-based models; and the like.”; Par. 97-“ As noted with respect to other embodiments described herein, the duplicable issue detection server 110 can be configured to leverage any suitable similarity or classification algorithm, probabilistic model, machine learning technique (whether trained or untrained), or artificial intelligence method, or any suitable combination thereof, to compare issues to one another to determine similarities therebetween.”)
Regarding Claim 4 and Claim 14, Bar-on in view of Arcolano in further view of Cohen teach The method of claim 1,… and The non-transitory computer readable medium of claim 11…
Bar-on in view of Arcolano teach task prioritization and the following feature is expounded upon by Cohen:
wherein the second priority is not higher than the first priority (Cohen Col 43 Ln 46-67-“Matching of tasks and task performers may be provided in a variety of ways. For example, in some embodiments matching will be performed in a bi-directional manner, such as when tasks have criteria for task performers and task performers have conditions for tasks (e.g., attributes of the task and/or of the task requester that submitted the task). In addition, a variety of other types of information may similarly be considered when performing matching. For example, in some embodiments a match may be time-sensitive (e.g., based on an urgency of a task) ; Col 39 Ln 47-60-“The performer qualification criteria and other types of criteria can also be specified in various forms, including as an exact match and as a minimum or maximum threshold, and for various activities related to a task (e.g., to allow task assignment; to verify performance results as being satisfactory; to determine whether a value of a task performer's qualification is sufficient, such as based on a generated confidence level or value for appropriateness of the qualification value; to determine whether a task performer's qualification is sufficiently corroborated, such as based on a generated confidence level or value based on a degree or amount of corroboration; etc.). Such thresholds may also be specified by other users (e.g., task performers) and/or automatically by the TFF system in other situations and embodiments.”).
Bar-on and Arcolano are directed to similarity analysis to enhance task workflow. Cohen improves upon the task workflow. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the similarity analysis of Bar-on in view of Arcolano and improve upon task feedback and validation, as taught by Cohen, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Bar-on in view of Arcolano with the motivation of improving the performance of the automated results validation . (Cohen Col 32 Ln 1-10).
Regarding Claim 5 and Claim 15, Bar-on in view of Arcolano in further view of Cohen teach The method of claim 4,… and The non-transitory computer readable medium of claim 14…
wherein the second priority is below a priority threshold set in the task-tracking system. (Cohen-Col 7 Ln 1-25 “Furthermore, in some embodiments the electronic marketplace provides functionality to authenticate or otherwise corroborate information about users (e.g., users' qualifications, identities, non-qualification attributes, etc.), such as based on obtained evidence that supports that information, and may then use such corroborated information in various ways. In addition, in some embodiments information about qualifications and/or other attributes of task performer users may further be used to select which validation criteria should be used for evaluating results of performance of a task, such as to apply validation criteria for a task only to task performance results from task performers whose qualifications and other attributes fail to reach a minimum threshold, or to apply more exacting validation criteria to such task performers than to other task performers whose qualifications and other attributes do reach the minimum threshold. Functionality provided by the electronic marketplace related to qualifications and corroboration of user information is discussed in greater detail below.”; Col 27 Ln 55-67 & Col28 “In some embodiments, if no indications of relationships between the validation tests are received, the validation tests may be applied in any order (e.g., simultaneously, in a serial manner based on order of selection, etc.), while in other embodiments relationships between validation tests may be automatically inferred (e.g., based on any dependencies between validation tests, using an order of precedence for different validation test types, etc.).”).
Bar-on and Arcolano are directed to similarity analysis to enhance task workflow. Cohen improves upon the task workflow. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the similarity analysis of Bar-on in view of Arcolano and improve upon task feedback and validation, as taught by Cohen, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Bar-on in view of Arcolano with the motivation of improving the performance of the automated results validation . (Cohen Col 32 Ln 1-10).

Regarding Claim 6 and Claim 16, Bar-on in view of Arcolano in further view of Cohen teach, The method of claim 1, … and The non-transitory computer readable medium of claim 11…
applying the trained machine learning model to the first task and the second task, to determine the similarity score based upon one or more attributes selected from the group consisting of: a task title, a task description, a product identifier, a task theme, a priority, a backlog rank, a task age, a task creator identifier, and a related user identifier (Bar-on – Par. 70-“In these example embodiments, the issue tracking system 100 can be configured to leverage any suitable similarity or classification algorithm, probabilistic model, machine learning technique (whether trained or untrained), or artificial intelligence method, or any suitable combination thereof, to compare issues to one another to determine similarities therebetween. Examples include, but are not limited to: determining cosine distance or similarity of content of two or more issues; determining Jaccard similarity of content of two or more issues; determining Euclidean or Manhattan distance between content of two or more issues; determining semantic similarity of text content of two or more issues; and the like.” Par. 71-“ Example content of an issue (e.g., issue request and/or issue record) that can be compared in the course of determining whether two issues are similar can include, but may not be limited to: issue description; issue summary; project name; issue type; a name or identity of a user who reported the issue; a name or identity of a user assigned to the issue; a priority of the issue; one or more labels, tags, or categories of the issue; one or more linked issues; one or more epic links; one or more user story links; and the like.”; Par. 95-“ It may be appreciated the foregoing examples are not exhaustive; any number of suitable patterns may be extracted or inferred from the set of issues received from the issue tracking server 106. Additionally, it may be appreciated that the duplicable issue detection server 110 can utilize any number of suitable techniques to identify signals of such patterns. Examples include, but may not be limited to, techniques including or leveraging: classification algorithms; supervised learning algorithms; probabilistic classification algorithms; Bayesian analysis algorithms; support vector machines; neural networks; deep-learning algorithms; decision trees; natural language processing algorithms; hierarchies of experts; Kalman filters; entropy-based models; and the like.”; Par. 97-“ As noted with respect to other embodiments described herein, the duplicable issue detection server 110 can be configured to leverage any suitable similarity or classification algorithm, probabilistic model, machine learning technique (whether trained or untrained), or artificial intelligence method, or any suitable combination thereof, to compare issues [tasks] to one another to determine similarities therebetween.”)
Regarding Claim 7 and Claim 17, Bar-on in view of Arcolano in further view of Cohen teach, The method of claim 6, further comprising… and The non-transitory computer readable medium of claim 16 having instructions causing the at least one processor to perform the steps, further comprising…
training the machine learning model based on a vocabulary created for tasks in the computerized system. (Bar-on- Par. 51-“In this example, the issue tracking system 100 can be configured to recognize similarity (e.g., semantic similarity) between the content of the issue reported by the second software development team and the content of one or more of the set of issues reported by the first software development team. Additionally, the issue tracking system 100 can be configured to recognize similarity between the categorization of the issues by the first and second software development teams.; Par. 57; Par. 59”; Par. 97-“ As noted with respect to other embodiments described herein, the duplicable issue detection server 110 can be configured to leverage any suitable similarity or classification algorithm, probabilistic model, machine learning technique (whether trained or untrained), or artificial intelligence method, or any suitable combination thereof, to compare issues [tasks] to one another to determine similarities therebetween.”)

Regarding Claim 10 and Claim 20, Bar-on in view of Arcolano in further view of Cohen teach, The method of claim 1, wherein the step of generating the similarity score further comprises… and The non-transitory computer readable medium of claim 11, wherein the step of generating the similarity score further comprises…
identifying a common category assigned to the first task and the second task within the task-tracking system. (Bar-on- Par. 36-37-“The issues may be related to a particular project and/or a particular grouping or clustering of issues associated with a particular project. As described herein, the issue tracking system may leverage detected patterns and/or logical or causal relationships between different issues and issue reports associated with a particular project or particular group or cluster of issues associated with a particular project to anticipate and/or predict likely issue reports from a user in another project and, additionally, to provide one or more suggestions or recommendations to that user based on the anticipated or predicted issues.  In some embodiments, an issue tracking system may be configured to accept issue requests from multiple users of the system. The issue tracking system may be adapted to analyze incoming issue requests and associate each incoming issue request with a respective cluster or group of existing issue records, which may be associated with a software project team and/or a particular software platform. The issue tracking system may be further adapted to identify one or more seed issue records (also referred to as “issue templates”) based on a similarity score computed using the incoming issue request. In some cases, the seed issue record corresponds to a different or distinct cluster or group of records that are associated with a different software project team and/or a different software platform. The seed issue record may be used to generate a suggested issue request that is transmitted back to the user and may be used, in some cases, to automatically generate a new issue request.”)
Regarding Claim 11, 
Bar-on teaches
receiving, from a computerized task tracking system, a first task to be completed by a user, the first task describing a first change to be made within a project management computer system and having a first priority; (Bar-on - [issue tracking system = computerized task tracking system] & software operating system= project management computer system- see Par. 6]; Par. 10“ Some example embodiments are directed to an issue tracking system for tracking completion of software development tasks over time. The issue tracking system may include a host service comprising a processor that is configured to: receive a first issue request for a first project tracked by the issue tracking system, the first issue request received from a client application in communication with the issue tracking system over a network; “; Par. 30-“An issue tracking system, as described herein, may be used to refer to a project management tool that may be specially configured for tracking issues and tasks that are associated with a software development project. As described herein, an issue tracking system may be used to refer to a project management tool that can be implemented in whole or in part as software executed by a virtual or physical server or other computing appliance that provides a team of individuals with a means for documenting, tracking, and monitoring completion of work as discrete tasks related to completion, development, or maintenance of a defined project or goal.; Par. 71-“Example content of an issue (e.g., issue request and/or issue record) that can be compared in the course of determining whether two issues are similar can include, but may not be limited to: issue description; issue summary; project name; issue type; a name or identity of a user who reported the issue; a name or identity of a user assigned to the issue; a priority of the issue; one or more labels, tags, or categories of the issue; one or more linked issues; one or more epic links; one or more user story links; and the like.”; Par. 105-“Example actions, as noted with respect to other embodiments described herein can include, but may not be limited to: submitting one or more supplemental or additional issues; considering modification of one or more issues; considering renaming one or more issues; and so on.”);
receiving, from the computerized task tracking system, a second task to be completed by a user, the second task describing a second change to be made within the project management computer system and having a second priority; (Bar-on - [issue tracking system = computerized task tracking system] & software operating system= project management computer system- see Par. 6]; Par. 5-“The host service may also generate a first issue record in response to receiving the first issue request and associate the first issue record with a first issue cluster based on a first similarity between first content of the first issue request and content of one or more issue records associated with the first issue cluster. The host service may also determine a similarity score between the first issue record and one or more second issue records that are associated with a second issue cluster that is distinct from the first issue cluster. A seed issue record may be identified or selected from the one or more second issue records based on a determination that the similarity score of the seed issue record satisfies a similarity threshold. In some embodiments, the host service may transmit a suggested issue request to the client application.”; Par. 71-“ a priority of the issue; one or more labels, tags, or categories of the issue; one or more linked issues; one or more epic links; one or more user story links; and the like.”; Par. 105-“Example actions, as noted with respect to other embodiments described herein can include, but may not be limited to: submitting one or more supplemental or additional issues; considering modification of one or more issues; considering renaming one or more issues; and so on.”) 

receiving, from the first user, input regarding whether the second task was correctly identified as being similar to the first task  (Bar-on Par. 72-“ In one example, the issue tracking system 100 can be configured to perform a semantic similarity comparison of description content of two separate issues (e.g., two issue requests and/or issue records) to estimate a likelihood that those issues are related. More specifically, a semantic similarity comparison can generate a score or value from two or more input corpuses (e.g., description content of two or more separate issues) that corresponds to a statistical confidence that the two or more input corpuses describe, or relate to, the same concept or content. Thereafter, the score or value can be compared to a threshold (which may be fixed or may vary from embodiment to embodiment or from comparison to comparison) to determine whether the compared issues should be considered similar by the issue tracking system 100.”; Par. 82-“ In other cases, the issue tracking system 100 initiates an operation to detect a pattern in issue reporting each time a new issue is reported with a particular tag, categorization, title, or other specified content. In still other examples, the issue tracking system 100 initiates an operation to detect a pattern in issue reporting in response to direct input from a user.”; Fig. 6 & Par. 150[approval equates to correct identification of similar task]-“ Next, optionally, at operation 608, approval can be received from a user of the issue tracking system to add the supplemental issue requests suggested at operation 606. Finally, at operation 610, the approved issues can be added to the issue tracking system.”);
updating the trained machine learning model based upon the received input; (Bar-on Par. 67-“For simplicity of description, these operations are described herein as operations to detect a pattern in, or apply machine learning to, issues previously reported to the issue tracking system 100 in a particular project and/or having a particular categorization or grouping. The system can leverage any detected patterns in issue reporting in particular projects or having particular categorizations to, among other actions, suggest and/or autonomously duplicate (with or without modification) issues in other projects or for the benefit of other users of the same or a different issue reporting system. “; Par. 70-“In these example embodiments, the issue tracking system 100 can be configured to leverage any suitable similarity or classification algorithm, probabilistic model, machine learning technique (whether trained or untrained), or artificial intelligence method, or any suitable combination thereof, to compare issues to one another to determine similarities therebetween. Examples include, but are not limited to: determining cosine distance or similarity of content of two or more issues; determining Jaccard similarity of content of two or more issues; determining Euclidean or Manhattan distance between content of two or more issues; determining semantic similarity of text content of two or more issues; and the like.”) ;
and generating a second similarity score indicating a second similarity of a third task to a forth task by applying the updated trained machine learning model to the third task and the fourth task, wherein the third and fourth tasks are to be completed by a user and describes a third and fourth change to the project management computer system, respectively, wherein the second similarity score is used to indicate the fourth task... (Bar-on -Par.11- 12-“ In some embodiments, the processor is further configured to associate the first issue request with a first cluster based on the content of the first issue request. The second issue record may be associated with a second cluster. The first cluster includes a first set of issue records, and the second cluster includes a second set of issue records that is separate and distinct from the first set of issue records. In some embodiments, the processor is further configured to receive an acceptance of the suggested issue request from the client application. In response to receiving the acceptance, the processor may be configured to modify the similarity threshold. ; In some implementations... the host service is further configured to determine a second similarity score between the first cluster and the second cluster. [ first cluster- includes third task and second cluster includes fourth task]; Par. 67-“ It may be appreciated, however, that the foregoing examples are not exhaustive and that any suitable means of determining a pattern or other logical or causal link between two or more issues can be used. For simplicity of description, these operations are described herein as operations to detect a pattern in, or apply machine learning to, issues previously reported to the issue tracking system 100 in a particular project and/or having a particular categorization or grouping. The system can leverage any detected patterns in issue reporting in particular projects or having particular categorizations to, among other actions, suggest and/or autonomously duplicate (with or without modification) issues in other projects or for the benefit of other users of the same or a different issue reporting system.”) ;
Bar-on discloses performing one or more tasks based on similarity score.  Bar-on fails to disclose performing tasks concurrently and workflow features in a task management system .  These concurrent features are disclosed Arcolano:
A non-transitory computer readable medium having instructions that when performed on at least one processor cause the at least one processor to perform the steps comprising: Arcolano Par. 162-“ The method may include dynamically modifying, by the computer system, the first time portion responsive to receiving or retrieving additional operational information over time. Yet another aspect of the present disclosure relates to a non-transient computer-readable storage medium having instructions embodied thereon, the instructions being executable by one or more processors to perform a method for optimizing automated modelling of resource allocation. 
generating a similarity score indicating a similarity that the second task can be performed by a user at a same time as the first task by applying a trained machine learning model to the first task and the second task (Arcolano Par. 6-“ It is further realized that existing tracking information can be used to develop an approximate model that reflects work performed as a timeline or time period for each event or task that can be associated with respective engineers. Various embodiments execute the learning algorithms to correlate existing or available task based information to generate allocations of work or time for respective members of a workforce.”; Par. 14-“According to one embodiment, the correlation component is further configured to automatically build dependencies between elements of the operational information and overlapping or adjacent time periods. According to one embodiment, the correlation component is further configured to assign a plurality of time periods to groupings of operational information based at least in part on the dependencies between the elements of operational information. “; Par. 34-“Various aspects and embodiments are directed to a system and or user interface for mapping existing information on currently tracked work items (a wholly incomplete data set) to a set of container data objects (e.g., a card), where the system is configured to further generate inference information to establish a usable set of data. In various embodiments, tasks or operations performed by users can be translated into resource allocations (e.g., time slices) that together provide an aggregate interpretation of how various developers and engineers spend their time. In various examples, these allocations are made possible based on intelligent algorithms or learning algorithms that enable mapping of existing data sources, generation of inference information and construction of an approximate but useable data set. In various embodiments, these operations can be executed transparently without buy in or participation by the operators associated with execution of respective tasks. “;Par. 110-112-“Example Link Scoring According to one embodiment, a link score is a measure of confidence that a relationship between two entities (such as a task and a code commit) is valid (e.g. the link is not due to user error) Like entity scores, various system embodiments are configured to generate link scores based on a selection of factors, which can vary by data type. For example, the system is configure to use any one or more or any combination of the link scoring factors (Table 3).”; Par. 177-“In various implementations, the system is further configured to modify time period allocations based on identification of overlap with other tasks. In one example, a second task has overlapping time with the first task. The system is configured to reconcile time spent based on allocating a developer's time between the task.;
...identifying, by the computerized task-tracking system, that the second task generated similarity score  indicates the second task can be performed by the first user at a same as the first task (Arcolano Par. 6-“It is further realized that existing tracking information can be used to develop an approximate model that reflects work performed as a timeline or time period for each event or task that can be associated with respective engineers. Various embodiments execute the learning algorithms to correlate existing or available task based information to generate allocations of work or time for respective members of a workforce.”;  Par. 14-“According to one embodiment, the correlation component is further configured to automatically build dependencies between elements of the operational information and overlapping or adjacent time periods [overlapping time periods equates to same time]. According to one embodiment, the correlation component is further configured to assign a plurality of time periods to groupings of operational information based at least in part on the dependencies between the elements of operational information. “; Par. 54-concurrent tasks; Par. 64- In various embodiments the system and/or the correlation component 104 is configured to assign a plurality of time portions to a plurality of tasks associated with respective users (for example, engineers and or those supporting software engineering production (design, product folks, etc.) where the users represent the workforce allowing the system to model the costs for production, development, etc. for any organization). “;Par. 110-112-“Example Link Scoring According to one embodiment, a link score is a measure of confidence that a relationship between two entities (such as a task and a code commit) is valid (e.g. the link is not due to user error) Like entity scores, various system embodiments are configured to generate link scores based on a selection of factors, which can vary by data type. For example, the system is configure to use any one or more or any combination of the link scoring factors (Table 3).”; Par. 177-“In various implementations, the system is further configured to modify time period allocations based on identification of overlap with other tasks. 
notifying the first user that the second task can be performed by the first user at a same time as the first task based on the similarity score  (Arcolano Fig. 18 display concurrent task of the first user; Par. 54-“According to one embodiment, the work allocation data model structures are designed to express work done by individuals over time in ways that not only allow the system to identify which work was done by whom on which day, but also to prioritize and filter in situations where the external systems report many concurrent tasks for one individual on a particular day. For example—in the depiction of task assignment from an external system shown in FIG. 18, an individual had nine assigned, active cards (A-H) over the course of 15 days. Various embodiments of the system consider not only the concurrency of these tasks” Par 50-53; Par. 110-111- linking score equates to similarity score)
... fourth task can be performed by the user at a same time as the third task based on the second similarity score (Arcolano Fig. 18 display concurrent task of the first user; Par. 54-“According to one embodiment, the work allocation data model structures are designed to express work done by individuals over time in ways that not only allow the system to identify which work was done by whom on which day, but also to prioritize and filter in situations where the external systems report many concurrent tasks for one individual on a particular day. For example—in the depiction of task assignment from an external system shown in FIG. 18, an individual had nine assigned, active cards (A-H) over the course of 15 days. Various embodiments of the system consider not only the concurrency of these tasks” Par 50-53; Par. 110-111- linking score equates to similarity score)
Bar-on  and Arcolano are directed to task management. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the task analysis of Bar-on and improve upon task workflow, as taught by Arcolano, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Bar-on with the motivation of optimizing automated modelling of resource allocation . (Arcolano Abstract).
Bar-on in view of Arcolano disclose performing one or more tasks based on similarity score and Cohen improves upon the task analysis with the following features disclosed by Cohen:
receiving, at the computerized task-tracking system,  an indication that a first user intends to complete the first task; (Cohen – Col 40 Ln 10-28-“ As previously noted, in at least some embodiments the task requests may also each specify one or more fees to be paid by the task requester to one or more task performers for successful performance of a task. In such embodiments, the fee can be specified to be paid under any of a variety of circumstances, including in a manner related to a specified state of a task (e.g., to the first task performer whose performance results are explicitly accepted by the task requester, to the first task performer whose performance results are automatically accepted by the electronic marketplace, to the first task performer who supplies performance results to the electronic marketplace, to the first task performer to whom a requested task is assigned, etc.). In other situations, multiple task performers may receive payment for performance of a task, such as the first X task performers that provide results (where X is a specified number by the task requester), multiple task performers whose results are in agreement and form a specified level (e.g., a majority) of performance results from X task performers, etc.”) 
in response to receiving the indication that the first user intends to complete the first task, identifying, by the computerized task-tracking system, one or more tasks in the task-tracking system that has a similarity...( Cohen Col 44 Ln32-46 –“ In addition, while tasks may in some embodiments have associated categories and/or keywords that are supplied by task requesters, in other embodiments the electronic marketplace system automatically categorizes tasks and/or generates keywords for tasks based on analysis of information about the tasks, such as by analyzing similarities in attributes using data mining and other related analyses techniques. In a similar manner, in some embodiments the electronic marketplace may organize related task performers and/or related task requesters into groups based on similarities in qualifications and other attributes. Such organization and categorization of tasks, task performers and/or task requesters assists users of the electronic marketplace in identifying tasks and other parties of interest, such as other parties with whom to work or with whom to avoid working.”)
notifying the first user... (Cohen Col14Ln51-66 &Col15- “The illustrated embodiment also includes a Notification Manager module 139 that provides notifications to users as appropriate, such as to notify task performers when new tasks that meet specified criteria become available, to notify task requesters when results of performance of their previously submitted tasks are available, etc. The notifications can be performed in various ways Col 32 Ln 32-49- In addition, in some embodiments each task may be a stand-alone activity that is unrelated to other tasks, while in other embodiments some tasks may each be a small part of a larger collective, such as to allow a large number of unrelated human task performers to perform a time-consuming collective task in parallel in a very short time (e.g., without the individual task performers even being aware that the individual tasks are part of a larger collective task), such as in a manner analogous to grid computing. When individuals tasks are part of a larger collective task, a single task requester may in some situations collect and aggregate or analyze the individual results, while in other situations some or all of the aggregation or analysis activities may instead be one or more other tasks made available through the electronic marketplace.”; Col 44 Ln32-46)
Bar-on and Arcolano are directed to similarity analysis to enhance task workflow. Cohen improves upon the task workflow. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the similarity analysis of Bar-on in view of Arcolano and improve upon task feedback and validation, as taught by Cohen, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Bar-on in view of Arcolano with the motivation of improving the performance of the automated results validation . (Cohen Col 32 Ln 1-10).

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-on et al., US Publication No. 20200210934 A1 [hereinafter Bar-on], in view of Arcolano et al., US Publication No. 20200074369 A1 [hereinafter Arcolano], in further view of Cohen et al., US Patent No. 8170897 B1 [hereinafter Cohen], and in view further of Manolescu et al., US Patent No. 20100223212 A1 [hereinafter Manolescu]. 

Regarding Claim 8 and Claim 18, Bar-on in view of Arcolano in further view of Cohen teach, The method of claim 6…, and The non-transitory computer readable medium of claim 16:…
Bar-on teaches
wherein the received input from the first user further comprises, ... indicating whether the second task was correctly identified as being similar to the first task(Bar-on Par. 72-“ In one example, the issue tracking system 100 can be configured to perform a semantic similarity comparison of description content of two separate issues (e.g., two issue requests and/or issue records) to estimate a likelihood that those issues are related. More specifically, a semantic similarity comparison can generate a score or value from two or more input corpuses (e.g., description content of two or more separate issues) that corresponds to a statistical confidence that the two or more input corpuses describe, or relate to, the same concept or content. Thereafter, the score or value can be compared to a threshold (which may be fixed or may vary from embodiment to embodiment or from comparison to comparison) to determine whether the compared issues should be considered similar by the issue tracking system 100.”; Par. 82-“ In other cases, the issue tracking system 100 initiates an operation to detect a pattern in issue reporting each time a new issue is reported with a particular tag, categorization, title, or other specified content. In still other examples, the issue tracking system 100 initiates an operation to detect a pattern in issue reporting in response to direct input from a user.”; Fig. 6 & Par. 150[approval equates to correct identification of similar task]-“ Next, optionally, at operation 608, approval can be received from a user of the issue tracking system to add the supplemental issue requests suggested at operation 606. Finally, at operation 610, the approved issues can be added to the issue tracking system.”);
Bar-on in view of Arcolano in further view of Cohen fail to disclose a rating and the feature is taught by Manolescu:
... a rating indicating whether the second task was correctly identified as being similar to the first task (Manolescu Par. 7-“According to additional aspects, the subject disclosure can provide predictive user guidance based on organizational or individual goals pertaining to or affected by a monitored task. A set of rules can be defined based on preserving the goal, and specific actions can be suggested to a user if a user activity potentially impacts the goal. For instance, where a user task affects other individuals working on similar tasks or employing a common set of resources, the specific actions can be tailored to avoid resource collision, improving overall efficiency of the resources in aiding or advancing the various tasks”;  Par. 60-“ For example, machine learning and optimization component 312 can employ a probabilistic-based or statistical-based approach in connection with identifying and/or updating task-related feedback based on similar data collected for a plurality of users. Inferences can be based in part upon explicit training of classifier(s) (not shown), or implicit training based at least upon one or more monitored results, and the like.”; Par. 79-“The rating can be based on a comparison of individual user interaction or activities and results of such interactions/activities with a benchmark interaction-result model. Such model can be trained on prior device/network interactions and associated activity models of a control set of users in performing the task or a related task. Additionally, machine learning and optimization can be employed to refine user interaction-result models and the benchmark models based on successive user interactions/activities and task results.”  ; )(Cohen Col 46 Ln 5-32–“ In some embodiments, the system further attempts to provide meta-information about other information in the system (e.g., results of task performance, appropriateness of a user's qualification, appropriateness of corroboration of a user's qualification, etc.), such as to provide a confidence value to a task requester regarding a likely appropriateness (e.g., accuracy, reliability, reproducibility, etc.) of results of task performance, to provide a confidence value to a user regarding a likely appropriateness (e.g., accuracy, reliability, reproducibility, etc.) of a qualification of a user (e.g., of a rating value for the user for the qualification), to provide a confidence value to a user regarding a likely appropriateness (e.g., accuracy, reliability, reproducibility, etc.) of corroboration of a qualification of a user, etc. Such confidence values may be generated or otherwise determined in various ways for task results, such as based on information obtained from other task performers than those who provided the results (e.g., by having multiple task performers perform a task and comparing the results, by having more-qualified task performers review the initially obtained task results, etc.), on comparison of the results to other results received for similar or related tasks, on automatically verifying whether the results satisfy criteria specified for the task, etc. Such confidence values may be generated or otherwise determined in various ways for users' qualifications and for corroboration of users' qualifications, including based on information provided by or otherwise associated with those users and/or based on information provided by or otherwise associated with other users. “)”.
Bar-on and Arcolano are directed to similarity analysis to enhance task workflow. Cohen and Manolescu improve upon the task workflow. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the model and learning analysis of Bar-on in view of Arcolano in further view of Cohen and improve upon learning model, as taught by Manolescu, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Bar-on in view of Arcolano in further view Cohen with the motivation of improving performance of the task (Manolescu Abstract).
 Regarding Claim 9 and Claim 19, Bar-on in view of Arcolano in further view Cohen in further view of Manolescu teach, The method of claim 8, further comprising… and The non-transitory computer readable medium of claim 18 having instructions causing the at least one processor to perform the steps, further comprising:…

Bar-on in view of Arcolano in further view of Cohen fail to disclose machine learning updates based on rating and the feature is expounded upon by Manolescu:
updating the trained machine learning model based upon the rating (Manolescu Par. 59-60“In some aspects of the subject disclosure, machine learning and optimization 312 can be employed to identify task-related interactions and results, and construct the interaction-result models. The models can be optimized over multiple interactions and aggregated to accurately associate task interactions with task results. Additionally, based on comparison of user and benchmark models feedback can be optimized over successive feedback-interaction-result analysis to generate effective feedback particular to a task and a user of an electronic coaching system. Thus, machine learning and optimization component 312 can utilize a set of models (e.g., interaction-result model, user use history models, feedback-result loop model, user statistics model, etc.) in connection with determining or inferring user task performance, constructing a user performance model, and providing suggestive feedback to improve user performance. The models can be based on a plurality of information (e.g., user interaction patterns, task results, benchmark interaction patterns, successive optimizations thereof, etc.). Optimization routines associated with machine learning and optimization component 312 can harness a model that is trained from previously collected data, a model that is based on a prior model that is updated with new data, via model mixture or data mixing methodology, or simply one that is trained with seed data, and thereafter tuned in real-time by training with actual field data based on parameters modified as a result of error correction instances. “; Par. 79-“FIG. 7 depicts a flowchart of an example methodology 700 for providing electronic coaching according to aspects of the subject disclosure. At 702, method 700 can employ user interactions with a communication network, or users of the communication network, to identify user activity pertinent to a task and rate performance of the task. The rating can be based on a comparison of individual user interaction or activities and results of such interactions/activities with a benchmark interaction-result model. Such model can be trained on prior device/network interactions and associated activity models of a control set of users in performing the task or a related task. Additionally, machine learning and optimization can be employed to refine user interaction-result models and the benchmark models based on successive user interactions/activities and task results. “)(Cohen Col 32 Ln1-9-“Furthermore, other embodiments may use automated learning techniques to improve the performance of the automated results validation.”;  Col 46 Ln 5-32–“ In some embodiments, the system further attempts to provide meta-information about other information in the system (e.g., results of task performance, appropriateness of a user's qualification, appropriateness of corroboration of a user's qualification, etc.), such as to provide a confidence value to a task requester regarding a likely appropriateness (e.g., accuracy, reliability, reproducibility, etc.) of results of task performance, to provide a confidence value to a user regarding a likely appropriateness (e.g., accuracy, reliability, reproducibility, etc.) of a qualification of a user (e.g., of a rating value for the user for the qualification), to provide a confidence value to a user regarding a likely appropriateness (e.g., accuracy, reliability, reproducibility, etc.) of corroboration of a qualification of a user, etc. Such confidence values may be generated or otherwise determined in various ways for task results, such as based on information obtained from other task performers than those who provided the results (e.g., by having multiple task performers perform a task and comparing the results, by having more-qualified task performers review the initially obtained task results, etc.), on comparison of the results to other results received for similar or related tasks, on automatically verifying whether the results satisfy criteria specified for the task, etc. Such confidence values may be generated or otherwise determined in various ways for users' qualifications and for corroboration of users' qualifications, including based on information provided by or otherwise associated with those users and/or based on information provided by or otherwise associated with other users. “).
Bar-on and Arcolano are directed to similarity analysis to enhance task workflow. Cohen and Manolescu improve upon the task workflow. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the model and learning analysis of Bar-on in view of Arcolano in further view of Cohen and improve upon learning model, as taught by Manolescu, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Bar-on in view of Arcolano in further view Cohen with the motivation of improving performance of the task (Manolescu Abstract).
             



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent Publication No. US 20190236516 A1 to Ponnusamy et al. – Abstract- “In an embodiment, a cloud server determines a point in time in a current task, and identifies a corresponding point in time in each of a number of completed tasks retrieved from a first database. User activity data from a second database is used to calculate time spent on the current task up to the identified point in time, a ratio between time spent on each completed task after the corresponding point in time and time spent on the completed task before the corresponding point in time. The cloud server also calculates a similarity score between each completed task and the current task based on a number of parameters and using a predetermined algorithm. A weighted arithmetic mean of the time ratios can be calculated using the similarity scores as weights, and can be used in conjunction with the time spent on the current task up to the identified point in time, to calculate time required to complete the current task.”;  NPL- Dwivedi et al., "Representation Similarity Analysis for Efficient Task Taxonomy & Transfer Learning," 2019 IEEE/CVF Conference on Computer Vision and Pattern Recognition (CVPR), 2019, pp. 12379-12388,- Transfer learning is widely used in deep neural network models when there are few labeled examples available. The common approach is to take a pre-trained network in a similar task and finetune the model parameters. This is usually done blindly without a pre-selection from a set of pre-trained models, or by finetuning a set of models trained on different tasks and selecting the best performing one by cross-validation. We address this problem by proposing an approach to assess the relationship between visual tasks and their task-specific models.
  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/CHESIREE A WALTON/Examiner, Art Unit 3624